DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 05/03/2021.
Applicant’s arguments, see pages 6 and 7, filed 05/03/2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1-7, 9-13, 18-21, and 24-25 has been withdrawn. 
The Amendments to Claims 1 and 18, filed 05/03/2021, are acknowledged and accepted.
The Cancellation of Claims 8, 14-17, 22-25, filed 05/03/2021, are acknowledged and accepted.

	
Reasons for Allowance
Allowable Subject Matter
Claims 1-7, 9-13, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an acousto-optical modulator having all the claimed features of applicant's instant invention, specifically including: in claims 1 and 18, wherein the substrate has a waveguide and the surface acoustic waves polarization-rotate the light out of a guided mode and into a leaky mode of the waveguide causing the light to then exit the waveguide into a bulk portion of the substrate, as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.